

116 HR 874 IH: Juror Non-Discrimination Act of 2019
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 874IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mrs. Davis of California (for herself, Mr. Zeldin, Mr. Pocan, Mr. Fitzpatrick, Ms. Norton, Ms. Speier, Mr. Grijalva, Mr. Quigley, Mr. Swalwell of California, Mr. Lowenthal, and Mr. Katko) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to prohibit the exclusion of individuals from service on a
			 Federal jury on account of sexual orientation or gender identity.
	
 1.Short titleThis Act may be cited as the Juror Non-Discrimination Act of 2019. 2.Exclusion from Federal juries on account of sexual orientation or gender identity prohibitedSection 1862 of title 28, United States Code, is amended by inserting (including sexual orientation and gender identity) after sex.
		